Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-90
                 Lower Tribunal Nos. 18-911SP, 20-22AP
                           ________________


             All Insurance Restoration Services, Inc.
             a/a/o Miguel Cediel and Mariela Cediel,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

      Giasi Law, P.A., and Melissa A. Giasi and Erin M. Berger (Tampa),
for appellant.

      Luks, Santaniello, Petrillo & Cohen, and Lauren J. Smith (Stuart), for
appellee.


Before LOGUE, LINDSEY, and HENDON, JJ.

     HENDON, J.
      All Insurance Restoration Services, Inc., a/a/o Miguel Cediel and

Mariela Cediel (“AIRS” or “Plaintiff”), appeals from a final summary

judgment entered in favor of Citizens Property Insurance Corp. (“Citizens”

or “Defendant”). Based on the following undisputed facts, we affirm.

      On October 22, 2017, the home of Miguel and Mariela Cediel

(“Insureds”) sustained water damage when the plumbing source to their

refrigerator leaked. At the time of the loss, the property was insured by a

homeowners policy issued by Citizens. Under the policy, following a loss,

the Insureds have a duty to “[t]ake reasonable emergency measures that

are necessary to protect the covered property from further damage, as

provided under Additional Coverage F.2.” As to “reasonable emergency

measures,” the Insureds’ homeowners policy provides in relevant part as

follows:

      F. Additional Coverages
           ....

           2. Reasonable Emergency Measures

             a. We will pay up to the greater of $3,000 or 1% of your
             Coverage A limit of liability for the reasonable costs
             incurred by you for necessary measures taken solely to
             protect covered property from further damage, when the
             damage or loss is caused by a Peril Insured Against.

             b. We will not pay more than the amount in a. above,
             unless we provide you approval within 48 hours of your
             request to us to exceed the limit in a. above. In such


                                     2
              circumstance, we will pay only up to the additional
              amount for the measures we authorize.

              If we fail to respond to you within 48 hours of your
              request to us and the damage or loss is caused by a
              Peril Insured Against, you may exceed the amount in a.
              above only up to the cost incurred by you for the
              reasonable emergency measures necessary to protect
              the covered property from further damage.

Further, the policy’s Declaration page provides in relevant part:

        IN CASE OF A LOSS TO COVERED PROPERTY, YOU MUST
        TAKE REASONABLE EMERGENCY MEASURES SOLELY TO
        PROTECT THE PROPERTY FROM FURTHER DAMAGE IN
        ACCORDANCE WITH THE POLICY PROVISIONS (MAY NOT
        EXCEED THE GREATER OF $3,000 OR 1% OF YOUR
        COVERAGE A LIMIT OF LIABILITY UNLESS YOU CALL US
        FIRST AND RECEIVE OUR APPROVAL). PROMPT NOTICE
        OF THE LOSS MUST BE GIVEN TO US OR YOUR
        INSURANCE AGENT, EXCEPT FOR REASONABLE
        EMERGENCY MEASURES, THERE IS NO COVERAGE FOR
        REPAIRS THAT BEGIN BEFORE THE EARLIER OF: (A) 72
        HOURS AFTER WE ARE NOTIFIED OF THE LOSS, (B) THE
        TIME OF LOSS INSPECTION BY US, OR (C) THE TIME OF
        OTHER APPROVAL BY US. TO REPORT A LOSS OR CLAIM
        CALL 866.411.2742.

        On October 26, 2017, the Insureds hired AIRS to perform water

mitigation services, and the Insureds assigned their benefits under the

homeowners policy to AIRS. AIRS completed the services on October 30,

2017.    On that same day, the Insureds, through their attorney, notified

Citizens of their claim, and Citizens inspected the property on November

17, 2017.



                                      3
     On November 29, 2017, AIRS sent an email to Citizens, attaching

AIRS’ “water mitigation package,” which included, among other things, the

assignment of benefits and an invoice for $7,238.75 for the water mitigation

services. Prior to submitting this invoice, neither AIRS nor the Insureds

requested prior approval from Citizens to exceed the $3,000 limit for

reasonable emergency measures.

     On December 2, 2017, Citizens sent a letter to AIRS, enclosing a

$3,000 check “towards reasonable emergency measures limit of liability

portion of the loss.”    The letter referred AIRS to “Section I – Property

Coverages,” of the policy, and specifically to section F.2.a. of the

“reasonable emergency measures” provision, as quoted above.

     After AIRS cashed the $3,000, AIRS filed a complaint against

Citizens. AIRS alleged that Citizens breached the insurance contract by

failing to completely pay AIRS for the emergency water mitigation services

rendered to the Insureds.

     Citizens moved for summary judgment against AIRS based on the

undisputed facts and the language in the homeowners policy limiting

coverage for “reasonable emergency measures” to $3,000, which amount

Citizens already paid.    AIRS filed an opposition to Citizens’ motion for

summary judgment, arguing that its email, which attached the assignment



                                     4
of benefits and invoice, was its “request” to exceed the $3,000 coverage

limit for reasonable emergency measures, and because Citizens failed to

respond to the “request” within forty-eight hours, under section F.2.b. of the

Reasonable Emergency Measures provision, Citizens must pay AIRS in full

for the services rendered, not just $3,000.

     On December 5, 2019, the trial court conducted a hearing on

Citizens’ motion for summary judgment. At the conclusion of the hearing,

the trial court deferred ruling and advised the parties that it would prepare

its own order. Thereafter, on December 10, 2019, the trial court rendered

an order granting Citizens’ motion for summary judgment and entered final

judgment in favor of Citizens and against AIRS, stating the following:

            Defendant has fully satisfied its obligations under the
     insurance policy by paying the $3,000.00 Reasonable
     Emergency Measures policy limit. Plaintiff failed to meet its
     burden to show that Defendant breached the terms of the
     insurance Policy.
            The Court finds that as a matter of law, Plaintiff failed to
     make a request to obtain approval from Defendant to exceed
     the $3,000.00 Reasonable Emergency Measures policy limit.
     There was nothing in the email to Defendant on November 29,
     2017, requesting approval to perform work in excess of
     $3,000.00. Under the plain and ordinary meaning of the Policy
     provision, a demand for payment in excess of $3,000.00 via an
     invoice for services that have already been completed is not a
     request to exceed the Reasonable Emergency Measures policy
     limit. This is a reasonable construction of the Policy, which
     furthers the intent and purposes of the parties. To conclude
     otherwise would strip Defendant of the ability to satisfy the
     intent behind the Reasonable Emergency Measures provision,


                                      5
      which is to mitigate costs by being given the ability to authorize
      additional reasonable emergency measures to be taken. As
      such, the Court finds that by paying Plaintiff $3,000.00,
      Defendant had fully satisfied its obligations under the policy.
      Therefore, summary judgment is granted as Defendant fully
      satisfied its obligations pursuant to the Reasonable Emergency
      Measures provision of the Policy.

AIRS’s appeal followed.

      The standard of review of a final summary judgment is de novo. See

Certified Priority Restoration v. Citizens Prop. Ins. Corp., 46 Fla. L. Weekly

D1546, *2 (Fla. 4th DCA June 30, 2021); Orozco v. McCormick 105, LLC,

276 So. 3d 932, 935 (Fla. 3d DCA 2019). Further, the standard of review

as to whether a contract is ambiguous is de novo. See Dezer Intracoastal

Mall, LLC v. Seahorse Grill, LLC, 277 So. 3d 187, 190 (Fla. 3d DCA 2019).

      AIRS contends that the trial court rewrote the insurance contract and

relieved Citizens of its obligation to reply to AIRS’s email “request” within

forty-eight hours, thereby denying AIRS contractual right to recover more

than the $3,000 limit for reasonable emergency measures. Based on the

following, we disagree.

      In the final summary judgment, the trial court made two interrelated

rulings:

      (1) “There was nothing in the email to Defendant on November 29,

2017, requesting approval to perform work in excess of $3,000.00.”



                                      6
     (2) “Under the plain and ordinary meaning of the Policy provision, a

demand for payment in excess of $3,000.00 via an invoice for services that

have already been completed is not a request to exceed the Reasonable

Emergency Measures policy limit.”

     If the “language in an insurance contract is plain and unambiguous, a

court must interpret the policy in accordance with the plain meaning so as

to give effect to the policy as written.”   Washington Nat’l Ins. Corp. v.

Ruderman, 117 So. 3d 943, 948 (Fla. 2013). The term “request” is not

defined in the policy, however, an undefined term “should be given its plain

and ordinary meaning, and courts may look to legal and non-legal

dictionary definitions to determine such a meaning.” Gov’t Empls. Ins. Co.

v. Macedo, 228 So. 3d 1111, 1113 (Fla. 2017) (quoting Botee v. S. Fid. Ins.

Co., 162 So. 3d 183, 186 (Fla. 5th DCA 2015)). The term “request” is

defined as “[a]n asking or petition; the expression of a desire to some

person for something to be granted or done; particularly for the payment of

a debt or performance of a contract.” The Law Dictionary Featuring Black’s

Law Dictionary Online Legal Dictionary 2nd Ed. 1 Request is also defined

as “to ask for something, or to ask someone to do something, in a polite or

1

https://thelawdictionary.org/request/#:~:text=An%20asking%20or%20petitio
n%3B%20the,or%20performance%20of%20a%20contract.


                                     7
formal way.” MacMillan Online Dictionary. 2

        AIRS’s email and submission of the invoice is nothing more than a

demand for payment for services already rendered. Seeking payment of

an invoice for services already rendered does not equate to requesting

authorization to exceed the $3,000 limit. Therefore, although Citizen is

required to respond within forty-eight hours to a request to exceed the

$3,000 limit for reasonable emergency measures, it is not required to

respond to a demand for payment of an invoice for reasonable emergency

measures already rendered to an insured. As such, the trial court properly

entered final summary judgment in favor of Citizens and against AIRS

because under the unambiguous language in the insurance contract,

Citizens satisfied its contractual obligations when it submitted the $3,000

check to AIRS. See Certified Priority Restoration v. Universal Ins. Co. of N.

(addressing identical policy language as in the instant case, and concluding

that the record shows that the insurer was entitled to final summary

judgment where Certified Priority Restoration (“CPR”) “failed to request the

insurer allow it to exceed the $3,000 limit before submitting the invoice for

the completed [water mitigation] work,” and where “the insurer paid $3,000

to CPR”); see also Certified Priority Restoration v. Citizens Prop. Ins. Corp.,

2
    https://www.macmillandictionary.com/us/dictionary/american/request_2.


                                      8
46 Fla. L. Weekly D1546, *2 (Fla. 4th DCA June 30, 2021). Accordingly,

we affirm the final summary judgment entered in favor of Citizens.

     Affirmed.




                                     9